UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------x
NAKKIA MERCED,                                MEMORANDUM AND ORDER

                                                17-cv-4918 (KAM)
               Plaintiff,

          -against-


JOSEPH PONTE, CHARLES McFAUL,
NANCY CHAFETZ, RUDY WASHINGTON,
JOHN B. SPOONER, DEPARTMENT OF
CORRECTION, CIVIL SERVICE COMMISSION,
NEW YORK CITY OFFICE OF ADMINISTRATIVE
TRIALS AND HEARINGS, CITY OF NEW YORK,


               Defendant.
---------------------------------------x

MATSUMOTO, United States District Judge:

          Plaintiff Nakkia Merced, (“plaintiff” or “Merced”),

brings this action against defendants Joseph Ponte, Department

of Correction (“DOC”), Civil Service Commission (“CSC” or

“Commission”), Charles McFaul, Nancy Chaffetz, Rudy Washington,

the New York City Office of Administrative Trials and Hearings

(“OATH”), John B. Spooner, and the City of New York alleging,

violations of the Fourteenth Amendment to the United States

Constitution, 42 U.S.C.§ 1983, N.Y. Civil Service Law § 75, and

N.Y. Civil Rights Law § 50-a in connection with defendants’

alleged conspiracy to deprive plaintiff of her federally

protected rights.   (See ECF No. 15, Amended Complaint


                                 1
(“Compl.”).)    Plaintiff alleges, in the Amended Complaint, that

plaintiff’s OATH hearing, the termination of her employment and

the denial of her CSC appeal violated her due process rights.

(Compl. at ¶¶ 146, 173, 184, 192.)         In the Amended Complaint,

plaintiff seeks declaratory relief, injunctive relief, actual

damages and punitive damages.        (Compl. at ¶ 195.)

                              I.    Background

            Plaintiff passed the written civil service examination

to become a New York City Correction Officer and was appointed

on November 1, 2007 by permanent appointment to be a Probation

Officer subject to a probationary term. 1         (Compl. at ¶ 21.)

Plaintiff completed the probationary term and was retained by

the DOC and acquired tenure.        (Id. ¶ 22.)    Plaintiff was a

“competitive class civil service employee who held her position

by permanent appointment and could not be removed except for

incompetency or misconduct, shown after a hearing upon stated

charges pursuant to [N.Y. Civil Service Law] § 75.”            (Id. ¶ 25.)

After years without incident, she was accused of engaging in

undue familiarity with, and receiving two telephone calls from

an inmate while working at Rikers Island in September 2012 and


1 For the purposes of the instant Motion to Dismiss, the court deems the

material facts alleged by plaintiff in the Amended Complaint to be true. The
facts provided in this Memorandum and Order are taken from plaintiff’s
Amended Complaint unless otherwise stated. The court also considers those
exhibits attached to the Amended Complaint, documents referenced in the
Amended Complaint, and documents relied on in bringing the instant action.
See Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002).
                                      2
November 2012, in violation of DOC rules.          (Id. ¶ 27.)

Specifically, plaintiff was recorded in two telephone

conversations with an inmate in DOC custody where she told an

inmate, inter alia, that she loved him and shared personal

information about a different correction officer with the

inmate.   (See Compl. ¶¶ 10, 27; ECF No. 15, Ex. 3 to Compl.,

Excerpt of Report and Recommendation by Administrative Law Judge

John Spooner, dated August 19, 2014 (“Report and

Recommendation”), at 57 2; ECF No. 26, Declaration of Gary Moy

(“Moy Decl.”), Ex. A, Report and Recommendation, at 24-26).)

Plaintiff also spoke with another inmate by telephone during one

of the conversations.      (See ECF No. 26, Moy Decl. at 26.)

            Merced had no disciplinary record during her tenure as

a correction officer until the two violations that led to her

dismissal, and “categorically denie[d] any wrongdoing” related

to the September 2012 and November 2012 communications.             (Compl.

¶¶ 28-29.)    Plaintiff did not deny that the telephone

conversations took place, however.         According to Merced, “[t]he

disciplinary charges made against Merced were considered minor

by DOC’s written informal disciplinary policy . . . and listed

as a ‘Schedule D’ violation subject to a ‘Loss of four (4)




2 Page numbers cited herein refer to the numbers assigned by the Electronic
Case Filing System (“ECF”) except where paragraph citations are used and
where otherwise indicated.
                                      3
vacation days, or Four (4) days compensation time.’”    (Id. at

¶ 36 (citing Compl., Ex. 1, Department of Correction Directives,

at 40-43, 46-48).)

          On July 18, 2014, a formal disciplinary hearing on the

two accusations was conducted by OATH Administrative Law Judge

(“ALJ”) John B. Spooner pursuant to N.Y. Civil Service Law § 75.

(Id. ¶¶ 44-46.)   Plaintiff was represented by counsel at the

hearing, had the opportunity to present evidence and witnesses

in her defense and had the opportunity to cross-examine DOC’s

witnesses.   (Id., Ex. 3, at 57; Moy Decl., Ex. A, Report and

Recommendation at 26.)     Plaintiff testified on her own behalf

and admitted speaking to an inmate in DOC custody, and DOC

presented audio recordings and transcripts of the telephone

calls plaintiff had with the inmate, along with testimony from

another officer, a captain and an investigator.    (Moy. Decl.,

Ex. A, Report and Recommendation at 24-26.)    ALJ Spooner issued

a Report and Recommendation after the hearing on August 19,

2014, however, plaintiff contends that the Report and

Recommendation was a nullity as the hearing conducted by ALJ

Spooner was void.    (Compl. ¶¶ 50-51.)

          Plaintiff alleges that because defendant Spooner had

no legal authority to conduct the initial disciplinary hearing

held on July 18, 2014 the hearing and the report and

recommendation flowing from it were void.    (Id. ¶¶ 44-46.)
                                4
Further, she alleges that DOC failed to follow its own written

policy regarding infractions of the type she was accused of and

instead ordered plaintiff to undergo formal disciplinary action

and appear at OATH for a formal hearing pursuant to N.Y. Civil

Service Law § 75.    (Id. ¶¶ 37-38.)   This occurred despite what

plaintiff cited as a failure in procedure: she was directed to

appear at an OATH hearing, even though she alleges that OATH was

not authorized to conduct Section 75 hearings as OATH is not a

natural person.    (Id. ¶¶ 37-38.)   Plaintiff also alleges that

ALJ Spooner was required to receive written authorization for

the hearing from the Commissioner of Correction and never

received such authorization.    (Id. ¶¶ 46-48.)

          On November 10, 2014, the DOC Commissioner at the

time, Joseph Ponte, issued a decision adopting the Report and

Recommendation of ALJ Spooner, “after a complete review of the

record and the report and recommendation of the Honorable John

B. Spooner, Administrative Law Judge, [who was] duly designated

to conduct a disciplinary hearing on the charges and

specifications.”    (See Compl. ¶¶ 53-54; Compl., Ex. 4, Dismissal

Determination, at 59.)    The decision, which was addressed to

plaintiff at her home address, found plaintiff guilty of

incompetency and misconduct and terminated plaintiff from the

Department of Correction effective immediately as a penalty.

(Compl., Ex. 4, at 59.)    The decision also informed plaintiff of
                                  5
her right to appeal, stating, “Under the provision of Section 76

of the Civil Service Law, you are entitled to appeal from this

determination by application either to the Civil Service

Commission or to a court in accordance with the provisions of

Article 78 of the Civi1 Practice Law and Rules,” and emphasizing

that, “a decision of the Commission is final and conclusive.”

(Id.)    Plaintiff alleges that she was arbitrarily deprived of

her property rights without due process of law, in violation of

the Fourteenth Amendment to the United States Constitution, when

Commissioner Ponte unlawfully relied on ALJ Spooner’s report and

recommendation to dismiss her from her tenured civil service on

November 10, 2014.    (Compl. ¶¶ 52-55.)

            Plaintiff, through the same counsel that represented

her at her OATH hearing, appealed the DOC decision to the Civil

Service Commission (“CSC”) pursuant to N.Y. Civil Service Law §

76.    (Compl., Ex. 5, at 62.)   On March 26, 2015, CSC heard oral

argument on plaintiff’s appeal from the DOC determination that

terminated her employment.    (Id.)   On June 29, 2015, the CSC

affirmed the DOC decision and Merced’s termination.       (Id. at

63.)    The Vice Chair of the CSC, Rudy Washington, dissented and

recommended modifying the penalty to a suspension of time served

given “the nature of the proven misconduct and the Appellant’s

tenure and prior disciplinary record.”     (Id. at 64.)    Merced

alleges that Koehler & Isaacs, LLP, who was retained by her
                                6
union to represent her at the OATH hearing and on appeal, filed

an appeal on her behalf to CSC, without first informing Merced

of her right to appeal directly to the courts under CPLR Article

78.   (Compl. ¶ 56.)   Merced also alleges that the attorney who

represented her failed to contest OATH’s jurisdiction or raise

any valid defenses on appeal because he was working with the

City Defendants as part of a larger scheme to deprive her of due

process of law.   (Id. ¶¶ 59-60.)       Merced also alleges that the

CSC failed to review the transcript of the disciplinary hearing,

in violation of N.Y. Civil Service Law § 76, as the CSC came to

a determination that she believes it could not have reached had

they reviewed the transcript.    (Id. ¶¶ 61-64.)

           On October 7, 2015, Merced petitioned the Supreme

Court of the State of New York, New York County for relief from

the OATH decision pursuant to NY CPLR Article 78, including,

“reinstating her to her civil service position with seniority,

back pay and benefits; and for such other and further relief as

to this court may seem just and appropriate.”        (Moy Decl., Ex.

B., Verified Petition to Supreme Court (“Verified Petition”),

ECF No. 26-1, at 4.)    In her Verified Petition, plaintiff named

as respondents all but one of the parties named herein as

defendants and raised the same substantive claims she raises in




                                    7
the instant case. 3    (See Generally Id.)      The CSC, Nancy Chaffetz,

Rudy Washington, DOC, New York City Department of Administrative

Service and the other municipal defendants, and plaintiff’s

former counsel all moved to oppose the Article 78 petition. (ECF

No. 30-1, Reply Declaration of Gary Moy (“Moy. Reply Decl.”),

Ex. A, Nakkia Merced v. N.Y.C. Civil Service Comm’n, Index No.

101833/15 at 3 (Sup. Ct., N.Y. Cty., April 19, 2018).             At the

time the Amended Complaint was filed, there was no disposition

in the state court case, however, since that time the state

court dismissed plaintiff’s Article 78 petition on April 18,

2018 and denied plaintiff’s motion for reconsideration on August

15, 2018.    (Id.); see also Denial of Motion for Reconsideration,

Nakkia Merced v. N.Y.C. Civil Service Comm’n, Index No.

101833/15 at 3 (Sup. Ct., N.Y. Cty., June 21, 2018).            In its

decision denying the Article 78 petition, the Supreme Court

found, “With respect to the motion to dismiss by the municipal

respondents, Civil Service Law § 76 (3) is clear that ‘[t]he

decision of such civil service commission shall be final and

conclusive, and not subject to further review in any court’,”

except where constitutional issues were implicated.            (Id. at 3.)

The court found that plaintiff “failed to raise any



3 Plaintiff named the Department of Citywide Administrative Services as a
defendant in the Article 78 proceedings, but in the instant proceeding she
names the New York City Office of Administrative Trials and Hearings (OATH)
and not the Department of Citywide Administrative Services.
                                      8
constitutional grounds justifying judicial intervention,”

including in plaintiff’s claims regarding the Commission’s

reliance on “testimony adduced” and not “the transcript” of the

proceedings, and in plaintiff’s challenge to the authority of

the hearing officer, ALJ Spooner.    (Id. at 4.)

          Plaintiff alleges in the Amended Complaint that, “the

relief she is seeking in the present action was not available to

her in the Article 78 proceeding.”    (Id. ¶¶ 68-69.)    In the

Article 78 proceeding, plaintiff sought: “an order annulling the

decision of Respondent Commission and setting aside and

annulling the determination of Respondent Joseph Ponte;

reinstating her to her civil service position with seniority,

back pay and benefits; and for such other and further relief as

to this court may seem just and appropriate.”      (ECF 26-1, Moy

Decl. Ex. A at 2.)

          Plaintiff alleges that she was the victim of a scheme

by CSC, OATH, ALJ Spooner and Defendant Charles D. McFaul who,

          [O]perate[d] together to deprive hundreds of thousands

          of tenured city employees of their right to a fair due

          process hearing (before their employment is

          terminated), with the approval of the City of New

          York; by knowingly conducting Section 75 disciplinary

          hearings without lawful authority to do the same [and]

          by recommending penalties arbitrarily.
                                9
(Id. ¶ 70.)    Merced also alleges that the City of New York

conspired to allow Defendant McFaul to exceed his six-year term

limit of appointment as a “reward” for ruling in favor of the

city.   (Id. ¶¶ 113-18.)   This, plaintiff alleges, resulted in

the excessive penalty of termination imposed on her, when the

rules called for a maximum of loss of four days.     (Id. ¶ 71.)

Plaintiff also alleges that OATH, acting under color of law,

deprived her of her liberty rights when it “uploaded and posted

[her] personnel records and her disciplinary record, on the

World Wide Web, in violation of Civil Rights Law § 50-a.”      (Id.

at 173-176.)

            Merced alleges that as a result of the unjust

termination of her employment she suffers from physical ailments

and embarrassment, and has found it difficult to find new

employment.    (Id. ¶¶ 140-44.)   She asks this court to issue a

decision ordering the following relief:

           a) Annulling the determination of Defendant JOSEPH
           PONTE that terminated her employment; and, b)
           Declaring Defendant CIVIL SERVICE COMMISSION's
           determination void; and, c) Reinstating Merced to her
           position as a tenured permanent correction officer;
           and, d) Awarding Merced back pay and benefits; and, e)
           Awarding Merced damages in the amount of two million
           dollars; and, f) Enjoining Defendant OATH to cease and
           desist from conducting Civil Service Law Section 75
           disciplinary hearings and come in compliance with
           OATH's enabling legislation: NYC Charter § 1048; and,
           g) Enjoining Defendant OATH and Defendant City to
           remove Merced's personnel record, the report and
           recommendation of Defendant Spooner from the Internet;
           and, h) Declaring DOC Directive #7502 unlawful; and,
                                 10
          i) Declaring Defendant OATH's practice of keeping
          Defendant John B. Spooner and other administrative law
          judges there assigned beyond the five year term limit
          prescribed by New York City Charter § 1049 unlawful;
          and, j) Declaring Defendant John B. Spooner's
          employment status on August 19, 2014 as an
          administrative law judge with Defendant OATH pursuant
          to former Charter § 1048(1)unlawful; and, k) For such
          other and further relief as this Court deems just,
          proper and equitable.


(Id. at 195.)

                       II.   Legal Standard

          “To survive a motion to dismiss pursuant to Rule

12(b)(6), a complaint must contain sufficient facts that if

accepted as true ‘state a claim to relief that is plausible on

its face.’”   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

A well-pleaded complaint must contain “a short and plain

statement of the claim showing that the pleader is entitled to

relief, in order to give the defendant fair notice of what the

claim is and the grounds upon which it rests.”   Carson Optical

Inc. v. eBay Inc., 202 F. Supp. 3d 247, 252 (E.D.N.Y. 2016)

(citing Twombly, 550 U.S. at 555).   A complaint providing only

“labels and conclusions” or “a formulaic recitation of the

elements of a cause of action will not do.”   Twombly, 550 U.S.

at 555.   A pro se complaint must be construed liberally to raise

the strongest claim it suggests.   See Erickson v. Pardus, 551

U.S. 89, 94 (2007).   However, it must still satisfy the same
                                 11
pleading requirements and, “[b]ald assertions and conclusions of

law are not adequate to withstand a motion to dismiss.”    Wilson

v. Dalene, 699 F. Supp. 2d 534, 554 (E.D.N.Y. 2010) (citations

omitted).

            In deciding a motion to dismiss pursuant to Rule

12(b)(6), the court may refer to “documents attached to the

complaint as an exhibit or incorporated in it by reference, to

matters of which judicial notice may be taken, or to documents

either in plaintiffs’ possession or of which plaintiffs had

knowledge and relied on in bringing suit.”    Brass v. Am. Film

Tech., Inc., 987 F.2d 142, 150 (2d Cir. 1993) (internal

citations omitted); see also Chambers v. Time Warner, Inc., 282

F.3d 147, 153 (2d Cir. 1993) (internal emphasis and citation

omitted) (clarifying that “reliance on the terms and effect of a

document in drafting the complaint is a necessary prerequisite

to the court’s consideration of a document on a dismissal

motion; mere notice of possession is not enough.”).

                         III.   Discussion

       a. Plaintiff’s Claims Are Barred by Res Judicata
          and Collateral Estoppel

            Plaintiff’s claims are barred by res judicata and

collateral estoppel.    Plaintiff appealed her termination to CSC

pursuant to N.Y. Civil Service Law § 76 in an administrative

appeal wherein she challenged the OATH proceeding before ALJ

                                 12
Spooner and her termination by Commissioner Ponte.   A party is

entitled to appeal a determination by an administrative agency

of the city, by application to the CSC pursuant to Section 76 of

the New York State Civil Service Law, or to a court, in

accordance with the provisions of Article 78 of the Civi1

Practice Law and Rules, but not both.   (See Compl., Ex. 5, at

62-63).   If a party appeals to the CSC, “[t]he decision of such

civil service commission shall be final and conclusive, and not

subject to further review in any court.”   Almanzar v. City of

New York City Civil Serv. Comm'n, 166 A.D.3d 522, 524 (N.Y. App.

Div. 2018) (citing Civil Service Law § 76[3]).   “Judicial review

of administrative determinations pursuant to Article 78 is

limited to questions of law.”   Khan v. New York State Dep't of

Health, 96 N.Y.2d 879, 880 (N.Y. Ct. App. 2001).   Specifically,

a state court “is limited to reviewing whether the agency has

acted illegally, unconstitutionally, or in excess of its

jurisdiction.”   166 A.D.3d at 524 (citing (Matter of Griffin v.

New York City Dept. of Correction, 179 A.D.2d 585 (1st Dept.

1992).

            Under the doctrine of res judicata, “A final judgment

on the merits of an action precludes the parties or their

privies from relitigating issues that were or could have been

raised in that action.”   Allen v. McCurry, 449 U.S. 90, 94

(1980).   “Whether or not the first judgment will have preclusive
                                 13
effect depends in part on whether the same transaction of series

of transactions is at issue, whether the same evidence is needed

to support both claims, and whether the facts essential to the

second were present in the first.”      Monahan v. New York City

Dep't of Corr., 214 F.3d 275, 284–85 (2d Cir. 2000) (citing NLRB

v. United Technologies Corp., 706 F.2d 1254, 1260 (2d

Cir.1983)).   To establish that res judicata applies, defendants

must establish that, “(1) the previous action involved an

adjudication on the merits; (2) the previous action involved the

plaintiffs or those in privity with them; (3) the claims

asserted in the subsequent action were, or could have been,

raised in the prior action.”    (Id.)    “The federal courts [] have

also consistently accorded preclusive effect to issues decided

by state courts.”   Allen v. McCurry, 449 U.S. at 95 (citations

omitted).

            “To determine whether collateral estoppel applies . .

. we look to New York law.”    In re Hyman, 502 F.3d 61, 65 (2d

Cir. 2007) (collecting cases).    “Under New York law, collateral

estoppel bars relitigation of an issue when (1) the identical

issue necessarily was decided in the prior action and is

decisive of the present action, and (2) the party to be

precluded from relitigating the issue had a full and fair

opportunity to litigate the issue in the prior action.”      Id.

(collecting cases).
                                 14
           Although federal courts have discretion to consider

common law and general fairness principles is considering

whether res judicata or collateral estoppel apply in relation to

other federal courts’ judgments, “Congress has specifically

required all federal courts to give preclusive effect to state–

court judgments whenever the courts of the State from which the

judgments emerged would do so.”   Id. at 96.   “New York courts

give quasi-judicial administrative fact-finding preclusive

effect where there has been a full and fair opportunity to

litigate.”   Matusick v. Erie Cty. Water Auth., 757 F.3d 31, 45

(2d Cir. 2014) (quoting Burkybile v. Bd. of Educ. of Hastings-

On-Hudson Union Free School Dist., 411 F.3d 306, 311 (2d Cir.

2005)).   This rule applies to findings made by administrative

officers after conducting hearings, such as the section 75

hearings in which plaintiff participated before OATH.    Matusick,

757 F.3d at 46 (citations omitted).

           “Like a prior judicial finding of fact, in order to

have preclusive effect over a subsequent fact-finding or legal

analysis, a prior administrative determination must have

resolved the identical issue, and the issue must have been

actually and finally decided in the prior adjudication.”    Id.

Further, failure to raise a constitutional claim before the CSC,

which might prevent the New York State Supreme Court from

reviewing that claim when raised in an Article 78 proceeding,
                                15
would still preclude a plaintiff from raising the constitutional

claim in federal court.   Taylor v. New York City Transit Auth.,

433 F.2d 665, 668 (2d Cir. 1970)(affirming district court’s

finding that res judicata and collateral estoppel precluded it

from redeciding issues resolved in an Article 78 proceeding

where the state court determined that failure to raise an issue

in a CSC appeal precluded the state court from reaching it, and

holding that such an adjudication by the state court is an

adjudication on the merits).

          Following her OATH hearing and subsequent termination,

plaintiff has had multiple adjudications where she was provided

with notice and opportunity to be heard.    Both plaintiff’s

appeal to the Civil Service Commission and her Article 78

petition in New York state court have preclusive effect here and

plaintiff’s claims in the instant action are barred by res

judicata and collateral estoppel.

           i. The CSC Appeal and Article 78 Petitions
              Were Adjudications on the Merits

           For res judicata to apply, “(1) the previous action

involved an adjudication on the merits.”    Monahan, 214 F.3d at

284–85.   Plaintiff does not dispute that the CSC Appeal was an

adjudication on the merits.    Defendants argue that plaintiff’s

CSC Appeal and plaintiff's Article 78 petition against the

Commission both were adjudications on the merits and both should

                                 16
preclude her claims in this action.           Plaintiff, however, claims

that although the New York Supreme Court rendered a decision and

entered judgment denying her relief in her Article 78 petition

and denied her Motion for Reconsideration, her appeal, was, as a

matter of law, never adjudicated by the Supreme Court.             (Pl.

Opp. at 1.)    Merced alleges in her opposition that she

“inadvertently failed to serve the notice of petition and

petition on the Civil Service Commission or its Chair, Nancy

Chaffetz, at the commencement of that action and, at no time

during the life of that proceeding .           .   .   .   did any attorney

ever serve her with any papers claiming to represent the

Commission in that action.”       (Pl. Opp. at 8.) 4       Merced claims

that as a result of her failure to properly serve the Article 78

Petition, the New York Supreme Court lacked jurisdiction to

adjudicate the Article 78 Petition that Merced litigated before

the New York Supreme Court.       (Id. at 8-9.)        Merced presented

this same argument to the Supreme Court of New York in her

Motion for Reconsideration of the order denying her Article 78

Petition.    (See Pl. Opp. at 27.)         The court rejected her

argument, and her motion for reconsideration was denied.             Denial

of Motion for Reconsideration, Nakkia Merced v. N.Y.C. Civil




4 The public docket for the New York Supreme Court Case indicates that CSC was
represented by New York City Corporation Counsel, a fact of which this court
properly takes judicial notice.
                                      17
Service Comm’n, Index No. 101833/15 at 3 (Sup. Ct., N.Y. Cty.,

June 21, 2018).

          The CSC Appeal was an adjudication on the merits.      On

appeal, plaintiff directly challenged the OATH hearing and

process, the Report and Recommendation issued by ALJ Spooner,

and the decision of Commissioner Ponte that affirmed the Report

and Recommendation and terminated her employment.    (Compl., Ex.

5, New York City Civil Service Commission Decision, at 63.)      The

CSC panel reviewed the facts of her case and the record.    (Id.

at 63-64.)   The only arguments plaintiff has made against the

application of res judicata or collateral estoppel to the CSC

decision are conclusory and circular.    Essentially, she argues

that the CSC did not review the transcript of the proceedings,

because if it had, the CSC could not have reached a conclusion

that was not in her favor.   (Compl. ¶¶ 61-64.)

          First, plaintiff’s argument disregards the fact that

one of the judges on the three-judge panel dissented from the

decision to terminate plaintiff’s employment.     (Ex. 5, New York

City Civil Service Commission Decision, at 63-4.)    Second, even

if the final determination were incorrect as a matter of law, it

remains an adjudication on the merits.    State courts typically

accord CSC appeals preclusive effect pursuant to res judicata,

with a narrow exception for Article 78 review.    See New York

City Dep't of Envtl. Prot. v. New York City Civil Serv. Comm’n,
                                18
579 N.E.2d 1385, 1386 (Ny. Ct. App. 1991) (affirming judgment of

the Appellate Division First Department according a CSC

determination preclusive effect where the state court did not

find that the determination was illegal, unconstitutional or

outside the CSC’s jurisdiction); Agbai v. New York City Civil

Serv. Comm'n, 150 A.D.3d 443, (N.Y. App. Div. May 9, 2017).     It

is firmly established that where state courts would accord a

decision preclusive effect, federal courts should do the same.

“Indeed, . . . Congress has specifically required all federal

courts to give preclusive effect to state–court judgments

whenever the courts of the State from which the judgments

emerged would do so.”   Allen v. McCurry, 449 U.S. at. at 96; see

also Almanzar v. City of New York, No. 16-CV-02696, 2017 WL

4330375, at *6 (S.D.N.Y. Sept. 27, 2017).

          The denial of plaintiff’s Article 78 petition was an

adjudication on the merits.   In its Decision and Order, the New

York Supreme Court rejected plaintiff’s arguments, and held that

plaintiff “fail[ed] to raise any constitutional grounds

justifying judicial intervention.”   (See Decision and Order,

Exhibit A to Moy Reply Decl., at p. 3.)   Specifically, the

Supreme Court determined that CSC’s review of plaintiff’s

termination was not constitutionally deficient, stating,

“[t]here is no constitutionally cognizable difference in the

Commission’s reliance upon ‘testimony adduced’ rather than the
                                19
‘transcript’ of the proceedings.”    (Id.)   The state court also

found that plaintiff’s “challenge to the authority of the

hearing officer [ALJ Spooner], of which she never complained at

any stage of the proceeding until the proceeding at bar, is also

inapposite.”   (Id.)   It is established that an Article 78

proceeding “constitutes a wholly adequate post-deprivation

hearing for due process purposes.”    Locurto v. Safir, 264 F.3d

154, 175 (2d Cir. 2001) (citing Hellenic Am. Neighborhood Action

Comm. v. City of New York, 101 F.3d 877, 881 (2d Cir. 1996)) .

In the Article 78 proceeding, the New York Supreme Court

reviewed plaintiff’s petition on the merits and denied plaintiff

relief, a clear adjudication on the merits.     Bray v. New York

Life Ins., 851 F.2d 60, 63–64 (2d Cir. 1988) (holding that, in

an Article 78 proceeding, even an adjudication on statute of

limitations grounds, without reaching the substantive merits of

the claims brought, was an adjudication on the merits and

precluded the claims).

          Plaintiff’s argument that her Article 78 Petition was

never adjudicated because the New York Supreme Court lacked

jurisdiction over the CSC and Nancy Chaffetz, two of the named

defendants, also fails.    First, plaintiff lacks standing to

challenge personal jurisdiction as to defendants that she named

as defendants but failed to serve.    Plaintiff challenged

personal jurisdiction for the first time in a Motion for
                                20
Reconsideration filed May 18, 2018, after her Article 78

Petition was denied.   The CSC and Nancy Chaffetz appeared and

opposed plaintiff’s Article 78 Petition, had standing to do so,

and did not challenge personal jurisdiction on that ground.

Although improper service precluding personal jurisdiction is a

valid defense to an action, any such objection can be waived.

“An objection that the summons and complaint, summons with

notice, or notice of petition and petition was not properly

served is waived if, having raised such an objection in a

pleading, the objecting party does not move for judgment on that

ground within sixty days after serving the pleading, unless the

court extends the time upon the ground of undue hardship.”     N.Y.

C.P.L.R. 3211.   No objection to personal jurisdiction was filed

in this case, as occurred in those cases cited by plaintiff.

          The state court denied plaintiff’s motion for

reconsideration, holding, “Respondents are correct that

petitioner completely misapprehends the law when she grounds the

herein motion on her own purported failure to effectuate service

upon the respondents.”   See Decision and Order, in the matter of

Nakkia Merced v. N.Y.C. Civil Service Comm’n, Index No.

101833/15 (Sup. Ct., N.Y. Cty. August 15, 2018).   The court

found that it properly exercised its jurisdiction over the

defendants in the state court action.   To the extent plaintiff

disagreed with the determination regarding her Motion for
                                21
Reconsideration, plaintiff had an adequate remedy at law—review

by a state appellate court.    Further, plaintiff commenced the

Article 78 Petition against ten separate defendants.    Plaintiff

only alleges that two of the ten defendants were not served and

makes no allegations and submits no evidence showing that the

state court lacked jurisdiction over the remaining eight

defendants or that the April 18, 2018 decision and order was not

an adjudication on the merits as to those nine defendants.

          Consequently, the decision entered by the three-judge

panel in the CSC appeal and the decision of the New York Supreme

Court in the memorandum and order denying the Article 78

petition both constitute adjudications on the merits.

          ii. The CSC Appeal and Article 78 Petition Involved
              Plaintiff or Those in Privity with Plaintiff

          For res judicata to attach, “the previous action [must

have] involved the plaintiffs or those in privity with them.”

Monahan, 214 F.3d at 284–85.    Plaintiff initiated the instant

action, the CSC appeal and the Article 78 Petition.    As such,

the second requirement is met.    Plaintiff now alleges that

Koehler & Isaacs, LLP, who was retained by her union to

represent her at the OATH hearing and on appeal, filed an appeal

on her behalf to CSC, without first informing plaintiff of her

right to appeal directly to the courts under CPLR Article 78.

(Compl. ¶ 56.)   Plaintiff also alleges that the attorney who

                                 22
represented her failed to contest OATH’s jurisdiction or raise

any valid defenses on appeal because he was working with the

City Defendants as part of a larger scheme to deprive her of due

process of law.    (Id. ¶¶ 59- 60.)    Plaintiff, however, was on

notice that an appeal pursuant to CPLR Article 78 was available

to her, as the determination terminating her employment

specifically informed plaintiff of her right to appeal, stating,

“Under the provision of Section 76 of the Civil Service Law, you

are entitled to appeal from this determination by application

either to the Civil Service Commission or to a court in

accordance with the provisions of Article 78 of the Civi1

Practice Law and Rules,” and emphasizing that, “a decision of

the Commission is final and conclusive.”       (Compl., Ex. 4, at

59.)   Further, plaintiff does not deny that she participated in

the CSC appeal, she only alleges that she was not aware of

another appeal available to her.      (Id.)   Plaintiff, however,

does not contest that she initiated the Article 78 proceeding

pro se, and participated meaningfully in its litigation,

including challenging the adverse determination in a motion for

reconsideration.    As such, the CSC appeal, Article 78 proceeding

and the bringing of the instant action all involved plaintiff.

          iii. The Claims Asserted in the Instant Action Were,
               or Could Have Been, Raised in the
               CSC Appeal And Article 78 Petition

           Finally, to establish that res judicata applies,
                                 23
defendant must show that “the claims asserted in the subsequent

action were, or could have been, raised in the prior action.”

Monahan, 214 F.3d at 284–85.    “Res judicata . . . is not limited

to only claims that were actually litigated . . . . [r]ather, it

bars all legal claims that a party could have raised in the

prior litigation.”    Am. Med. Ass'n v. United Healthcare Corp.,

No. 00-CV-2800, 2006 WL 3833440, at *19 n. 23 (S.D.N.Y. Dec. 29,

2006).    Plaintiff’s Article 78 petition requested her

reinstatement to her former position in the DOC, argued that ALJ

Spooner was not authorized to conduct her pre-termination

hearing, argued that the CSC violated N.Y. Civil Service Law §

76 when it reviewed plaintiff’s appeal, and alleged violation of

her Fourteenth Amendment due process rights.    (See Generally ECF

No. 26-1, Moy Decl., Ex. B, Verified Petition; Compl.)    The

state court was authorized to, and did, review whether the

relevant agency “acted illegally, unconstitutionally, or in

excess of its jurisdiction,” Almanzar, 166 A.D.3d at 524

(citation omitted), and in denying plaintiff’s petition,

necessarily decided those three questions in favor of the

agency.    The state court denied plaintiff the same relief she

seeks here and affirmed the decision of the CSC.    See Decision &

Order, Nakkia Merced v. N.Y.C. Civil Service Comm’n, Index No.

101833/15 (Sup. Ct., N.Y. Cty. April 18, 2019).    In her CSC

appeal, plaintiff challenged the administrative hearing before
                                24
ALJ Spooner, his Report and Recommendation and her termination

by Commissioner Ponte, who relied on the Report and

Recommendation.   (See ECF No. 26-1, Moy Decl. Ex. B, New York

City Civil Service Commission Decision at 17-18.)

          The only claim at issue in the instant case that was

not specifically raised in either the CSC appeal or Article 78

proceeding is plaintiff’s state law claim that defendant, OATH,

violated state privacy laws and the United States Constitution

by posting the OATH Report and Recommendation online.   To the

extent plaintiff failed to raise any of the specific claims

raised herein, despite the opportunity to do so in the Article

78 proceedings, those claims are precluded.   Quadrozzi Concrete

Corp. v. City of New York, 149 F. App'x 17, 18 (2d Cir. 2005)

(“[h]aving opted not to include those claims in its Article 78

petition, Quadrozzi cannot assert them in federal court”).

Plaintiff was able to raise constitutional issues in the Article

78 proceedings, but neglected to include a claim regarding the

alleged violations of her constitutional and privacy rights

stemming from the posting of the Report and Recommendation.   As

such plaintiff is precluded, in the instant action, from seeking

relief from the online publishing of the OATH Report and

Recommendation, under the doctrine of res judicata.




                                25
             iv. Plaintiff’s Claim is Collaterally Estopped as
                 Identical Issues Were Raised and Necessarily
                 Decided in the Article 78 Petition


            Plaintiff is collaterally estopped from relitigating

the issues presented in the Amended Complaint in the instant

action.    As described in detail above, plaintiff’s Article 78

Petition raised all but one of the same substantive

constitutional claims that are now raised in the instant action.

The state court clearly indicated that that it found plaintiff’s

contentions to be without merit, and, as explained by the Second

Circuit in Dolan, “subsumed within these holdings was the

factual determination that defendants did not terminate

[appellant] based on any of the impermissible motives described

in his pleadings and submissions.”     See Dolan v. Roth, 170 F.

App'x 743, 746 (2d Cir. 2006) (affirming dismissal plaintiff’s

claims for retaliatory termination based on collateral

estoppel).    Plaintiff’s claims were raised and necessarily and

actually decided in the Article 78 proceeding, and plaintiff is

collaterally estopped from pursuing them in the instant case.


          b. Plaintiff Failed to Plausibly Allege a Violation
             of Due Process Under 42 U.S.C § 1983

            Assuming, arguendo, that plaintiff’s claims are not

preempted or barred by res judicata, plaintiff’s allegations

fail to state a claim upon which relief can be granted as

                                  26
plaintiff insufficiently pleaded a Section 1983 claim for

violation of due process.    A complaint must contain “a short

and plain statement of the claim showing that the pleader is

entitled to relief.”     Fed. R. Civ. P. 8(a)(2).   “Naked

assertions and legal conclusions will not suffice.”     Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted).       To

state a claim pursuant to Section 1983 plaintiff must allege

that (1) “the conduct complained of must have been committed by

a person acting under color of state law,” and (2) “the conduct

complained of must have deprived a person of rights, privileges

or immunities secured by the Constitution or laws of the United

States.”   Pitchell v. Callan, 13 F.3d 545, 547 (2d Cir. 1994)

(citation omitted).    Plaintiff has not sufficiently alleged

that her pre-termination hearing was conducted in violation of

Section 1983 or otherwise violated her due process rights.

Further, even if her pre-termination hearing failed to provide

adequate process, plaintiff’s due process claim fails as New

York’s Article 78 proceeding provides an adequate post-

deprivation remedy for the CSC determination.

           It is well-established that an Article 78 proceeding

“constitutes a wholly adequate post-deprivation hearing for due

process purposes,” where the plaintiff alleges that state

officials terminated her employment in a manner unauthorized by


                                 27
law.   Accordingly, plaintiff has failed to adequately plead

that her pre-termination hearing and Article 78 proceeding

violated due process.    Locurto v. Safir, 264 F.3d 154, 175 (2d

Cir. 2001) (citing Hellenic Am. Neighborhood Action Comm. v.

City of New York, 101 F.3d 877, 881 (2d Cir. 1996)).   To state

a cause of action pursuant to Section 1983 for termination of

employment, “a plaintiff must first identify a property right

[in the employment], [and] second show that the [government]

has deprived him of that right, and third show that the

deprivation was effected without due process.”   Almanzar v.

City of New York, No. 16-CV-02696, 2017 WL 4330375, at *6

(S.D.N.Y. Sept. 27, 2017) (citing J.S. v. T'Kach, 714 F.3d 99,

105 (2d Cir. 2013)).    The Second Circuit has recognized that

N.Y. Civil Service Law § 75 “gives covered employees a property

interest in their employment.”   Ciambriello v. Cty. of Nassau,

292 F.3d 307, 313 (2d Cir. 2002) (quoting O'Neill v. City of

Auburn, 23 F.3d 685, 688 (2d Cir. 1994)).   Plaintiff, however,

cannot show that the deprivation took place without due process

as (1) she alleged that “state officials acted in flagrant

violation” of the law, (Compl. ¶¶ 38-51), and (2) she was able

to seek relief in an Article 78 proceeding where the state

court was authorized to review her termination for

constitutional violations and illegality.   Hellenic Am.

Neighborhood Action Comm., 101 F.3d at 881.
                                28
           In Hellenic, the Second Circuit reversed and remanded

a decision granting a motion for preliminary injunction and

allowed the litigation to proceed, where the plaintiff

initially took an administrative appeal from the termination of

its contracts, and then filed an Article 78 Petition

challenging the termination of its contracts with the City of

New York that was later denied.    Id. at 879.   Like the

plaintiff in the instant action, the Hellenic plaintiff

initiated an action in federal court while its Article 78

proceeding was still pending.   Id.   The Second Circuit held

that absent a showing of an established state procedure leading

to the alleged unconstitutional termination, “an Article 78

proceeding is a perfectly adequate post deprivation remedy,”

and, therefore, the plaintiff was not deprived of property

without due process of law.   Id. at 881; accord, Chase Grp.

All. LLC v. City of New York Dep't of Fin., 620 F.3d 146, 153

(2d Cir. 2010); Marino v. Ameruso, 837 F.2d 45, 47 (2d Cir.

1988).   This held true even where a Section 1983 action could

provide relief not available in an Article 78 Petition.      See

101 F.3d at 881.   Under the Fourteenth Amendment, “procedural

due process is satisfied if the government provides notice and

a limited opportunity to be heard prior to termination, so long

as a full adversarial hearing is provided afterwards.”      Munafo

v. Metro. Transp. Auth., 285 F.3d 201, 212 (2d Cir. 2002)
                                29
(citation omitted); see also Cleveland Bd. Of Educ. v.

Loudermill, 470 U.S. 532, 546 (1985) (“The tenured public

employee is entitled to oral or written notice of the charges

against him, an explanation of the employer’s evidence, and an

opportunity to present his side of the story.”); Giglio v.

Dunn, 732 F.2d 1133, 1135 (2d Cir. 1984).    “[I]f the state

affords a remedy for alleged violations of due process, the

plaintiff may not complain about the sufficiency of a due

process remedy by singling out one stage in the administrative

proceedings and ignoring the rest of the array of procedures

available to him.”   Munafo, 285 F.3d at 213 (citation omitted).

To require more than those basic guarantees prior to

termination, “would intrude to an unwarranted extent on the

government’s interest in quickly removing an unsatisfactory

employee.”   Loudermill, 470 U.S.at 546.

           Plaintiff’s Amended Complaint makes clear that

defendant was not deprived of due process.     The OATH pre-

termination process provided her with notice of the charges she

faced, the evidence underlying those charges and an opportunity

to be heard at an administrative hearing where her counsel was

able to present evidence on her behalf and challenge the

evidence adduced against her. (See Compl. ¶ 27; Compl., Ex. 3

at 1.)   This process satisfies due process.    “When the minimal


                                30
due process requirements of notice and hearing have been met, a

claim that an agency’s policies or regulations have not been

adhered to does not sustain an action for redress of procedural

due process violations.”   McDarby v. Dinkins, 907 F.2d

1334,1337-38 (2d Cir. 1990).

          Although plaintiff alleges the process was a nullity

as “the failure to designate a hearing officer for a

disciplinary hearing in writing . . . is a jurisdictional

defect that renders the hearing officer's determination null

and void,” see Hopton v. Ponte, 149 A.D.3d 739, 739 (N.Y. App.

Div. 2017), the court need not reach the allegation.        Plaintiff

had sufficient post-termination process available to her in her

CSC appeal and Article 78 proceeding.        (See Compl. ¶¶ 56-57;

Compl., Ex. 5.)   The court finds, however, that, like the

plaintiff in Bey v. City of New York Dep't of Fin., plaintiff’s

claim that ALJ Spooner lacked jurisdiction is unsupported by

any plausible factual averments.        No. 12-CV-364, 2012 WL

441258, at *2 (E.D.N.Y. Feb. 10, 2012).         “Although plaintiff

claims that . . . the named ALJ[] do[es] not have jurisdiction

over the unidentified proceedings, . . .[s]he fails to identify

any jurisdictional defect in the ALJs' appointments or their

handling of the matter.”   (Id.)    As defendant’s note in their

reply, “the documents plaintiff attached in support of her


                                   31
claims instead support the inference that ALJ Spooner, like all

other ALJs, was properly designated to preside over plaintiff’s

termination hearing.”    (Def. Reply at 10 (citing Compl. ¶¶ 46,

148; Compl. Ex. 4, Termination Notice, at 59(noting that ALJ

Spooner was “duly designated to conduct a disciplinary hearing

on the charges and specifications listed).)

           Further, it is established that administrative law

judges are authorized to conduct pre-termination hearings for

city agency employees.    In Stapleton v. Ponte, the New York

Supreme Court determined that a 1992 letter authorizing

Administrative Law Judges, including ALJ Spooner, to conduct

pre-termination hearings for correction officers was still in

effect.   (Moy Reply Decl., Ex. B., Decision and Order, in the

matter of Stapleton v. Ponte, Index No. 7533/2014 (Sup. Ct.,

Queens Cty. Dec. 10, 2014)); see also Stapleton v. Ponte, No.

17-CV-00514, 2018 WL 1545686, at *4 (E.D.N.Y. Mar. 28, 2018)

(holding that plaintiff’s claim that ALJ Spooner was not

authorized to conduct an OATH Hearing was necessarily decided

in the state court Article 78 proceeding, where the state court

held “Administrative Law Judge John B. Spooner, had the

authority and jurisdiction to conduct the subject

administrative hearing and make recommendations thereon”).

           The OATH proceeding provided plaintiff with notice

                                 32
and an opportunity to be heard.   Then, plaintiff appealed to

CSC and filed an Article 78 Petition in state court challenging

her termination, providing her with two additional full and

fair opportunities to be heard, with notice.   (See Compl. ¶¶

56-57; Compl., Ex. 5; Compl. ¶ 68; Moy Decl., Ex. A, Verified

Petition.)   Accordingly, no other process is required to

satisfy the Due Process Clause of the Fourteenth Amendment.

Plaintiff cannot plausibly allege facts supporting her due

process claims, and the claims are dismissed with prejudice.

       c. Plaintiff Failed to State a Claim for Municipal
          Liability

          Assuming arguendo that plaintiff’s claims are not

precluded by res judicata or collateral estoppel, plaintiff

fails to allege adequate facts to state a cause of action

against the City of New York.   To state a claim for relief

under Section 1983 against a municipal defendant, plaintiff

must show that the municipality (1) adopted an official custom

or policy that, (2) caused injury to plaintiff.   Monell v.

Dept. of Social Servs., 436 U.S. 658, 694 (1978); Jones v. Town

of E. Haven, 691 F.3d 72, 80 (2d Cir. 2012).   A policy or

custom may be established by:

          (1) a formal policy officially endorsed by the
          municipality; (2) actions or decisions made by
          municipal officials with decision-making authority;
          (3) a practice so persistent and widespread that it
          constitutes a custom through which constructive
          notice is imposed upon policymakers; or (4) a failure
                                33
          by policymakers to properly train or supervise their
          subordinates, such that the policymakers exercised
          “deliberate indifference” to the rights of the
          plaintiff.

Moran v. Cnty. of Suffolk, No. 11-CV-3704, 2015 WL 1321685, at

*9 (E.D.N.Y. Mar. 24, 2015) (citing Parker v. City of Long

Beach, 563 F. App'x 39 (2d Cir.2014) (summary order), as

amended, (Apr. 21, 2014); Monell, 436 U.S. at 691 (finding

that “a municipality cannot be held liable under § 1983 on a

respondeat superior theory”); Matusick v. Erie Cnty. Water

Auth., 757 F.3d 31, 62 (2d Cir. 2014); Schnitter v. City of

Rochester, 556 F. App'x 5, 8 (2d Cir. 2014) (summary order);

Missel v. Cnty. of Monroe, 351 F. App'x 543, 545 (2d Cir.

2009) (summary order).

          Plaintiff alleges that, “Defendant City of New York,

acting under color of law, deprived Merced of her property and

liberty rights in her tenured civil service position without

due process of law under the Fourteenth Amendment to the U.S.

Constitution.”   (Compl. at 192.)   Plaintiff’s conclusory

allegations are insufficient to establish either a violation

of plaintiff’s constitutional rights, or that a violation

derived from an official policy or custom of the City of New

York.   See Missel v. County of Monroe, 351 F. App’x 543, 545

(2d Cir. 2009) (“‘[B]oilerplate’ assertions that a

municipality has such a custom or policy, which resulted in a

                               34
deprivation of the plaintiff’s rights, do not rise to the

level of plausibility.”).     Insofar as plaintiff conclusorily

alleges that the City of New York, OATH administrative law

judges and the Civil Service Commission worked together to

minimize the number of city employees eligible for pension

payments, plaintiff has failed to plausibly allege any

underlying constitutional violation stemming from the

conspiracy.

              Plaintiff has not plausibly alleged that her

termination “implement[ed] or execute[d] a policy statement,

ordinance, regulation, or decision officially adopted and

promulgated by [the City's] officers,” and thus has not

adequately alleged a claim against the City.    Radin v. Tun,

No. 12-CV-1393, 2015 WL 4645255, at *9 (E.D.N.Y. Aug. 4, 2015)

(citing Monell v. Department of Social Services of City of New

York, 436 U.S. 658, 690 (1978)); Dudley v. Meekins, No. 13

Civ. 01851, 2013 WL 1681898, at *4 (E.D.N.Y. Apr. 17, 2013)).

As plaintiff has failed to establish a violation of her

constitutional due process rights stemming from her

termination, those claims are properly dismissed.

       d. Defendants DOC, OATH and the CSC Are Non-Suable
          Entities

          Assuming arguendo that plaintiff’s claims are not

precluded, plaintiff’s claims against DOC, OATH and the CSC must

                                 35
be dismissed.   Municipal Agencies cannot be sued independently.

Jenkins v. City of New York, 478 F.3d 76, 93 n. 20 (2d Cir.

2007); Waltenberg v. New York City Dep't of Correction, 376 F.

Supp. 41, 43–44 (S.D.N.Y. 1974) (“Insofar as the defendant

Department of Corrections is concerned, it is merely one of

several departments and agencies that comprise the municipality

of the City of New York and as such is not a ‘person’ within the

meaning of 42 U.S.C. § 1983 . . . .”).   “The New York City

Charter provides that “[a]ll actions and proceedings for the

recovery of penalties for the violation of any law shall be

brought in the name of the city of New York and not in that of

any agency, except where otherwise provided by law . . . .

[and] [c]ourts routinely dismiss actions against the DOC for

this reason.”   Almanzar, 2017 WL 4330375, at *3 (collecting

cases) (citations and quotations omitted); see also Meehan v.

Kenville, 555 F. App’x. 116, 117 (2d Cir. 2014) (summary order)

(affirming district court’s dismissal of claims against the New

York DOC for “failure to plausibly allege that any

constitutional violation resulted from a custom, policy or

practice of the municipality”).    Accordingly, plaintiff's claims

against DOC, OATH and CSC fail to state a claim on which relief

may be granted.




                                  36
          e. Defendants Spooner, Chaffetz, McFaul, Washington, and
             Ponte Are Entitled to Absolute Immunity

            “It is well settled that judges generally have

absolute immunity from suits for money damages for their

judicial actions.”    Bliven v. Hunt, 579 F.3d 204, 209 (2d Cir.

2009) (collecting cases).    Judicial immunity is conferred in

order to insure independent exercise of judicial authority

without fear of facing suit in a personal capacity.    Id. (citing

Bradley v. Fisher, 80 U.S. 335, 347, 20 L.Ed. 646 (1871))

(quotations omitted).    “Thus, even allegations of bad faith or

malice cannot overcome judicial immunity.”    Id. (collecting

cases).     Judicial immunity extends beyond appointed Article 3

judges and other elected or appointed judicial officers.

“[Absolute] immunity also extends to administrative officials

performing functions closely associated with the judicial

process because the role of the hearing examiner or

administrative law judge    . . . is ‘functionally comparable’ to

that of a judge.”    Montero v. Travis, 171 F.3d 757, 760 (2d Cir.

1999) (collecting cases); Nash v. Califano, 613 F.2d 10, 15 (2d

Cir.1980) (citing Butz v. Economou, 438 U.S. 478, 479,

(1978))(affirming determination of district court and holding

that “ALJs enjoy absolute immunity from liability in damages for

actions taken in their quasi-judicial capacity”).

            Plaintiff’s claim against ALJ Spooner is based on the

                                  37
findings in his Report & Recommendation made pursuant to his

adjudicative role at the OATH hearing.    Her claim against former

DOC Commissioner Ponte is based on his decision to terminate

plaintiff based on ALJ Spooner’s Report and Recommendation, and

plaintiff’s claim against CSC Commissioners Chaffetz, McFaul,

and Washington is based on their affirmance of former

commissioner Ponte’s decision on appeal.    As such, plaintiff’s

claims based on their determinations in those proceedings are

barred by absolute immunity. 5   Like the plaintiff in Bey v. City

of New York Dep't of Fin., plaintiff’s claim that ALJ Spooner

lacked jurisdiction is unsupported by plausible factual

allegations.   No. 12-CV-364, 2012 WL 441258, at *2 (E.D.N.Y.

Feb. 10, 2012).     “Although plaintiff claims that . . . the

named ALJ[] do[es] not have jurisdiction over the unidentified

proceedings, . . .[s]he fails to identify any jurisdictional

defect in the ALJs' appointments or their handling of the

matter.”   (Id.)   Instead, she consulorily alleges that the

designation letter granting OATH authority to conduct § 75

disciplinary hearings is a fraud.    (Compl. at ¶¶ 147-150.)




5  “[T]he doctrine of quasi-judicial immunity . . . bars claims
against administrative law judges . . . performing judicial
functions.” See Berlyavsky v. N.Y.C. Dep’t of Envtl. Prot., No.
14-CV-03217(KAM), 2015 U.S. Dist. LEXIS 133647, at *53 (E.D.N.Y.
Aug. 28, 2015)(dimissing claim’s against ALJs based on their
determinations at OATH hearings).
                                38
          f. Plaintiff Has Failed to State A Claim That the
             Publication of the OATH Report and Recommendation
             Violated Her Rights Under NY Civil Rights Law § 50-a

            Assuming, arguendo, that plaintiff’s claims

regarding the OATH Report and Recommendation are not barred

by res judicata, Plaintiff’s state law claim that OATH’s

publication of ALJ Spooner’s Report and Recommendation

violated New York Civil Rights Law § 50-a, is barred for

failure to submit a notice of claim.      (Am. Compl. ¶ 173).

Under New York law, a party asserting a tort claim against

a public corporation must serve a notice of claim “within

ninety days after the claim arises.”      N.Y. Gen. Mun. Law §

50-e(1)(a).

            The notice shall be in writing, sworn to by or on
            behalf of the claimant, and shall set forth: (1)
            the name and post-office address of each
            claimant, and of his attorney, if any; (2) the
            nature of the claim; (3) the time when, the place
            where and the manner in which the claim arose;
            and (4) the items of damage or injuries claimed
            to have been sustained so far as then
            practicable.


N.Y. Gen. Mun. Law § 50-e(1)(2).

            It is well established, “that in a federal court,

state notice-of-claim statutes apply to state-law

claims.    Hardy v. New York City Health & Hosp. Corp., 164

F.3d 789, 793–94 (2d Cir. 1999) (citing Felder v.

Casey, 487 U.S. 131, 151 (1988).)      “The notice of claim
                                  39
must set forth, inter alia, the nature of the claim, and

must be filed within ninety days of when the claim arises.”

Id.   (citing N.Y. Gen. Mun. Law § 50–e).    Further, under

New York law, a plaintiff must plead in the complaint that:

“(1) the plaintiff has served the notice of claim; (2) at

least thirty days have elapsed since the notice was filed

(and before the complaint was filed); and (3) in that time

the defendant has neglected to or refused to adjust or to

satisfy the claim.”    Id.   (citations omitted).

            Plaintiff alleges that ALJ Spooner’s OATH Report

and Recommendation is a part of her personnel record and

was disseminated on OATH’s website in violation of New York

Civil Rights Law § 50-a, thereby infringing upon

plaintiff’s liberty right to obtain new employment.     (Am.

Compl. at ¶¶ 173-81.)    Plaintiff brought the instant action

on August 21, 2017.    Nowhere in the Amended Complaint,

however, or in plaintiff’s Opposition to the Motion to

Dismiss, does plaintiff allege that she filed a notice of

claim to meet that condition precedent to bringing a claim

against the City of New York or any of its municipal

agencies.    Accordingly, plaintiff’s claim must be

dismissed.    See Almanzar, 2017 WL 4330375, at *4.




                                  40
                           IV.    Conclusion

           The court has considered plaintiff’s remaining

allegations and arguments and finds them without merit.     For the

foregoing reasons, defendant’s Motion to Dismiss is granted and

the Amended Complaint is dismissed with prejudice.     District

courts typically shall not dismiss a pro se complaint without

granting leave to amend.    Cuoco v. Moritsugu, 222 F.3d 99, 112

(2d Cir.2000)).   Leave to amend shall not be granted, however,

when it would be futile.    Id.   As the Amended Complaint provides

no basis on which relief may be granted, leave to amend is not

granted.   The Clerk of Court is respectfully directed to enter

judgment, serve a copy of this Memorandum and Order and the

judgment on the pro se plaintiff, and note service on the

docket.



SO ORDERED.

Dated: Brooklyn, New York
       March 13, 2019

                                  ____________/s/       ________
                                  KIYO A. MATSUMOTO
                                  United States District Judge
                                  Eastern District of New York




                                   41
